COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE

                                                                   417 S. State Street
JOSEPH R. SLIGHTS III                                            Dover, Delaware 19901
 VICE CHANCELLOR                                               Telephone: (302) 739-4397
                                                               Facsimile: (302) 739-6179



                                   October 6, 2021



 Donald L. Gouge, Jr., Esquire                    William L. O’Day, Esquire
 Donald L. Gouge, Jr., LLC                        Woloshin, Lynch & Associates, P.A.
 800 North King Street, Suite 303                 3200 Concord Pike
 Wilmington, DE 19801                             Wilmington, DE 19803

       Re:    Kory Dyer, et al. v. Janina M. Servino, et al.
              C.A. No. 2020-0062-JRS

Dear Counsel:

       I have reviewed Petitioners’ Motion for Status Quo Restoration

(the “Motion”) (D.I. 26). For reasons explained briefly below, the Motion must be

denied.

       In the Motion, Petitioners seek an order of the Court requiring Respondents

to remove a “barricade erected on the jug-handle portion of the asphalt easement

road during the pendency of this [litigation].”         (D.I. 26, Proposed Order).

Respondents oppose the Motion. (D.I. 28).
Kory Dyer, et al. v. Janina M. Servino, et al.
C.A. No. 2020-0062-JRS
October 6, 2021
Page 2



      The Court has not entered a status quo order in this case. Thus, Respondents

have not violated an order of the Court by erecting the barricade that Petitioners

would have the Court order Respondents to remove. Consequently, the Court cannot

compel Respondents to act against their will based on notions of contempt.

      In the absence of a citation of civil contempt with associated coercive

sanctions, 1 the remedy Petitioners seek is tantamount to mandatory injunctive relief.2

That is true even if the Respondents’ actions which prompt the request for injunctive

relief have altered the status quo that existed when the litigation was commenced.

The purpose of a “status quo order” is “to preserve the status quo” during the

pendency of litigation by preventing parties from taking actions that will disrupt the

status quo. 3 What Petitioners seek here, however, is an order altering the present



1
 See Aveta, Inc. v. Bengoa, 986 A.2d 1166, 1181 (Del. Ch. 2009) (explaining that the court
may enter an order compelling a party to comply with a court order upon a finding of civil
contempt).
2
 See C&J Energy Servs., Inc. v. City of Miami Gen. Emps’ & Sanitation Ret. Tr., 107 A.3d
1049, 1071 (Del. 2014) (explaining that an order “requiring a party to take affirmative
action” is a mandatory injunction).
3
 R&R Cap. LLC v. Buck & Doe Run Valley Farms, LLC, 2013 WL 1008593, at *8 n.74
(Del. Ch. Mar. 15, 2013).
Kory Dyer, et al. v. Janina M. Servino, et al.
C.A. No. 2020-0062-JRS
October 6, 2021
Page 3



status quo to return the state of affairs to a prior status quo. That is mandatory

injunctive relief in that the return to the status quo requires the Court to compel a

party to do that which he does not wish to do. 4

          “To issue a mandatory injunction requiring a party to take affirmative

action—such as to [remove a barricade]—the Court of Chancery must either hold a

trial and make findings of fact, or base an injunction solely on undisputed facts.”5

The Court has yet to convene a trial, and the facts underlying the Motion are anything

but “undisputed.” The Motion, therefore, must be denied.

          The parties have been at each other in this litigation for long enough. Counsel

shall submit a proposed scheduling order that provides for a brief period to complete

discovery followed by event deadlines leading up to a prompt trial.6




4
    C&J Energy Servs., Inc., 107 A.3d at 1071.
5
    Id.
6
 Counsel shall contact my judicial assistant, Ms. Pusey, for available trial dates and work
backwards from there. The event deadlines leading to trial shall include a deadline for
sequential pretrial briefs, the filing of a pretrial stipulation and order and a pretrial
conference.
Kory Dyer, et al. v. Janina M. Servino, et al.
C.A. No. 2020-0062-JRS
October 6, 2021
Page 4



      The hearing scheduled on the Motion for October 11, 2021, at 11:00 a.m.

is cancelled.

      IT IS SO ORDERED.

                                       Very truly yours,

                                       /s/ Joseph R. Slights III

JRSIII/cap
cc: Chancery Court Reporters
      Register in Chancery